UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4561
DARRYL WRIGHT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CR-98-100-2)

                  Submitted: December 20, 2000

                      Decided: January 12, 2001

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Keith Loren Kimball, COLGAN & KIMBALL, Virginia Beach, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, Robert
J. Krask, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.
2                      UNITED STATES v. WRIGHT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Darryl Wright appeals the district court order revoking supervised
release and imposing a ten-month term of imprisonment and an addi-
tional twenty-six month term of supervised release. Finding no revers-
ible error, we affirm.

   We find that the district court did not abuse its discretion by impos-
ing a ten-month term of imprisonment. United States v. Johnson, 138
F.3d 115, 118-19 (4th Cir. 1998); United States v. Davis, 53 F.3d 638,
642-43 (4th Cir. 1995).

   We further find that the revocation proceedings were not invalid
because the probation officer filed a petition on supervised release
recommending that Wright’s supervised release be revoked. United
States v. Mejia-Sanchez, 172 F.3d 1172, 1174-75 (9th Cir. 1999),
cert. denied, ___ U.S. ___, 68 U.S.L.W. 3291 (U.S. Nov. 1, 1999);
United States v. Davis, 151 F.3d 1304, 1306 (10th Cir. 1998).

  Accordingly, we affirm the district court’s order. We deny as moot
Wright’s motion to expedite the appeal. We grant Wright’s motion to
submit the appeal on the briefs and dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED